United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
DEPARTMENT OF THE ARMY, MEDICAL
COMMAND, Fort Collins, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0399
Issued: June 9, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 29, 2015 appellant filed a timely appeal from a December 3, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to rescind its acceptance of
appellant’s claim for several right upper extremity conditions.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 31, 2014 appellant, then a 59-year-old dental assistant,2 filed a traumatic injury
claim (Form CA-1) alleging that on June 9, 2014 she experienced pain and numbness in her right
palm and wrist when she was typing on that date. She did not stop work, but continued to
perform modified-duty work.
The record contains an authorization for examination and/or treatment form (Form
CA-16) completed on June 9, 2014 by Dr. John Reasoner, an attending Board-certified family
practitioner. Dr. Reasoner examined appellant on June 9, 2014 and reported right wrist pain and
hand numbness while working on a computer. He noted that she had preexisting right carpal
tunnel syndrome and he diagnosed de Quervain’s tenosynovitis and exacerbation of degenerative
joint disease of the first metacarpophalangeal and carpometacarpal joints.3 Dr. Reasoner
checked a “yes” box indicating that the conditions found were caused or aggravated by the
employment activity described.
In a report dated June 10, 2014, Dr. Kenneth A. Stone, an attending Board-certified
family practitioner, examined appellant on that date. Appellant reported that, on the prior day,
she experienced sudden onset of pain in the palm of her right hand and burning pain along the
extensor tendon from her right thumb to her right forearm. She indicated that she was working
on the computer each day and “not really performing” her dental assistant duties. Dr. Stone
diagnosed “acute de Quervain’s tenosynovitis right thumb, wrist, and forearm that is work
related, possibly associated with an aggravation of preexisting [carpal tunnel syndrome].”
In a June 19, 2014 report, Dr. Reasoner noted that appellant came in for follow up of
“injury/pain hand, injury/pain wrist, and work injury” and reported physical examination
findings. He diagnosed exacerbation of preexisting right carpal tunnel syndrome, right
de Quervain’s tenosynovitis, and exacerbation of osteoarthrosis the first metacarpophalangeal
and carpometacarpal joints of her right hand. Dr. Reasoner noted that appellant continued to
perform modified-duty work.4
On July 22, 2015 OWCP accepted that appellant sustained aggravation of preexisting
right carpal tunnel syndrome, right de Quervain’s tenosynovitis, and aggravation of preexisting
osteoarthritis of the first metacarpophalangeal and carpometacarpal joints of her right hand.
In an August 15, 2014 report, Dr. Reasoner indicated in the history section of the report,
“[Appellant] has had continued tingling of right hand due to increased typing at work despite
2

Appellant identified herself as a dental assistant on the (Form CA-1). At the time she filed her claim, she was
not performing her regular dental assistant duties, but rather was working in a sedentary, modified-duty position that
involved typing on a computer.
3

Dr. Reasoner noted that appellant could perform light-duty work beginning June 9, 2014. The findings of
June 9, 2014 right hand x-rays showed no acute bony abnormality, mild osteoarthritis of the first
metacarpophalangeal joint, and minimal osteoarthritis of the first carpometacarpal and scaphotrapezium joints.
4

In a July 3, 2014 report, Dr. Reasoner reported physical examination findings and diagnosed the same right
upper extremity conditions.

2

wrist brace. [Appellant] has [degenerative joint disease of the first carpometacarpal] joint, which
has been exacerbated by her work activities.” He diagnosed exacerbation of preexisting right
carpal tunnel syndrome and exacerbation of osteoarthrosis the first metacarpophalangeal and
carpometacarpal joints of appellant’s right hand, and recommended that she continue performing
modified work.
By letter dated October 8, 2015, OWCP advised appellant that it proposed to rescind its
acceptance of her claim for aggravation of preexisting right carpal tunnel syndrome, right
de Quervain’s tenosynovitis, and aggravation of preexisting osteoarthritis of the first
metacarpophalangeal and carpometacarpal joints of her right hand. It explained that the record
did not contain a medical report with a rationalized medical opinion relating these conditions to
her described work duties on June 9, 2014. OWCP provided appellant 30 days to submit
additional evidence challenging the proposed rescission action, including information about her
work duties on June 9, 2014 and a medical report with sound reasoning regarding the causal
relationship between the diagnosed conditions and work factors.5
Appellant submitted an October 22, 2015 statement in which she noted that, since
October 2013, she had only been performing administrative duties. She described her duties of
typing information for 50 to 250 patients each day, noting that she spent several minutes typing
for each patient.6 In a November 2, 2015 statement, appellant described the problems she
encountered in obtaining additional medical reports from attending physicians. She noted that
Dr. Reasoner had left his medical practice group.
In an October 19, 2015 letter, an employing establishment official indicated that appellant
had been performing “strictly administrative” work duties since 2013, which included typing
information for 50 to 250 patients per day. Typing in the information for each patient took a
maximum of two minutes.
In a December 3, 2015 decision, OWCP rescinded its acceptance of appellant’s claim for
aggravation of preexisting right carpal tunnel syndrome, right de Quervain’s tenosynovitis, and
aggravation of preexisting osteoarthritis of the first metacarpophalangeal and carpometacarpal
joints of her right hand. It discussed the reports of Dr. Reasoner and Dr. Stone and indicated that
the rescission action was justified by the fact that the medical evidence of record did not contain
a rationalized medical opinion relating the accepted employment conditions to specific work
factors she experienced on June 9, 2014. OWCP noted that appellant was provided an
opportunity to submit a rationalized medical report on the matter of causal relationship, but
failed to do so.

5

In an October 8, 2015 letter, OWCP also requested that the employing establishment submit additional
information about appellant’s work duties.
6

Appellant also described the dental assistant duties she performed between December 2005 and October 2013,
including sterilizing dental instruments and typing information for patients.

3

LEGAL PRECEDENT
Section 8128 of FECA provides that the Secretary of Labor may review an award for or
against payment of compensation at any time on his or her own motion or on application.7 The
Board has upheld OWCP’s authority to reopen a claim at any time on its own motion under
section 8128 of FECA and, where supported by the evidence, set aside or modify a prior decision
and issue a new decision.8 The Board has noted, however, that the power to annul an award is
not an arbitrary one and that an award for compensation can only be set aside in the manner
provided by the compensation statute.9
Workers’ compensation authorities generally recognize that compensation awards may be
corrected, in the discretion of the compensation agency and in conformity with statutory
provision, where there is good cause for so doing, such as mistake or fraud. It is well established
that, once OWCP accepts a claim, it has the burden of justifying the termination or modification
of compensation benefits. This holds true where, as here, OWCP later decides that it erroneously
accepted a claim. In establishing that its prior acceptance was erroneous, OWCP is required to
provide a clear explanation of the rationale for rescission.10
ANALYSIS
On July 31, 2014 appellant filed a traumatic injury claim alleging that on June 9, 2014
she sustained a right upper extremity condition. She indicated that she experienced pain and
numbness in her right palm and wrist when she was typing on that date.11 OWCP accepted that
appellant sustained aggravation of preexisting right carpal tunnel syndrome, right de Quervain’s
tenosynovitis, and aggravation of preexisting osteoarthritis of the first metacarpophalangeal and
carpometacarpal joints of her right hand. In a December 3, 2015 decision, it rescinded its
acceptance of her claim for these right upper extremity conditions. OWCP indicated that the
rescission action was justified by the fact that the medical evidence of record did not contain a
rationalized medical opinion relating the accepted employment conditions to specific work
factors appellant experienced on June 9, 2014.
The Board finds that OWCP met its burden of proof to terminate its acceptance of
appellant’s claim for aggravation of preexisting right carpal tunnel syndrome, right de
Quervain’s tenosynovitis, and aggravation of preexisting osteoarthritis of the first
metacarpophalangeal and carpometacarpal joints of her right hand.

7

5 U.S.C. § 8128.

8

John W. Graves, 52 ECAB 160, 161 (2000).

9

See 20 C.F.R. § 10.610.

10

Supra note 8.

11

At the time she filed her claim, appellant was not performing her regular dental assistant duties, but rather was
working in a sedentary, modified-duty position that involved typing on a computer.

4

In a CA-16 form report completed on June 9, 2014 by Dr. Reasoner, an attending Boardcertified family practitioner, noted his examination of appellant on June 9, 2014 and that she
reported developing right wrist pain and hand numbness while working on a computer. He noted
that she had preexisting right carpal tunnel syndrome and diagnosed de Quervain’s tenosynovitis
and exacerbation of degenerative joint disease of the first metacarpophalangeal and
carpometacarpal joints. Dr. Reasoner checked a “yes” box indicating that the conditions found
were caused or aggravated by the employment activity described.
In rescinding its acceptance of appellant’s claim for several right upper extremity
conditions, OWCP explained its December 3, 2015 decision that Dr. Reasoner had not provided a
rationalized medical opinion relating the diagnosed conditions to the specific work duties she
performed on June 9, 2014. The Board has held that when a physician’s opinion on causal
relationship consists only of checking “yes” to a form question, without more by the way of
medical rationale, that opinion has little probative value and is insufficient to establish causal
relationship. Appellant’s burden includes the necessity of furnishing an affirmative opinion from a
physician who supports his or her conclusion with sound medical reasoning.12 As Dr. Reasoner
did no more than check “yes” to a form question, his opinion on causal relationship is of little
probative value and is insufficient to show that she sustained employment-related right upper
extremity conditions. He did not describe appellant’s June 9, 2014 duties in any detail or explain
how they could have caused or aggravated the observed medical conditions.
In a June 19, 2014 report, Dr. Reasoner noted that appellant returned for follow up of
“injury/pain hand, injury/pain wrist, and work injury” and reported physical examination
findings. He diagnosed exacerbation of preexisting right carpal tunnel syndrome, right
de Quervain’s tenosynovitis, and exacerbation of osteoarthrosis the first metacarpophalangeal
and carpometacarpal joints of her right hand. In an August 15, 2014 report, Dr. Reasoner
indicated in the history section of the report, “[Appellant] has had continued tingling of right
hand due to increased typing at work despite wrist brace. [Appellant] has [degenerative joint
disease of the first carpometacarpal] joint which has been exacerbated by her work activities.”
He diagnosed exacerbation of preexisting right carpal tunnel syndrome and exacerbation of
osteoarthrosis the first metacarpophalangeal and carpometacarpal joints of appellant’s right hand.
However, as noted by OWCP in its December 3, 2015 rescission decision, Dr. Reasoner did not
describe her June 9, 2014 work duties in detail or provide a rationalized medical opinion
explaining the medical process through which they could have been related to the diagnosed
conditions.
In a report dated June 10, 2014, Dr. Stone, an attending Board-certified family
practitioner, reported that, on the prior day, appellant had experienced a sudden onset of pain in
the palm of her right hand and burning pain along the extensor tendon from her right thumb to
her right forearm while working on a computer. He diagnosed “acute de Quervain’s
tenosynovitis right thumb, wrist, and forearm that is work related, possibly associated with an
aggravation of preexisting [carpal tunnel syndrome].” OWCP noted in its December 3, 2015
rescission decision that Dr. Stone did not provide a rationalized opinion explaining how the
observed medical conditions could have been related to appellant’s June 9, 2014 work duties.
12

Lillian M. Jones, 34 ECAB 379, 381 (1982).

5

Dr. Stone did not describe June 9, 2014 work duties and only generally indicated that the
diagnosed conditions were “work related” without further elaborating on the reasons for his
opinion. With respect to the carpal tunnel condition, his opinion on causal relationship was
speculative in nature. The Board has held that an opinion which is speculative in nature is of
limited probative value regarding the issue of causal relationship.13
For these reasons, OWCP provided a clear explanation of the rationale for rescinding its
acceptance of appellant’s claim for aggravation of preexisting right carpal tunnel syndrome, right
de Quervain’s tenosynovitis, and aggravation of preexisting osteoarthritis of the first
metacarpophalangeal and carpometacarpal joints of her right hand.14 Therefore, it justified the
rescission of its acceptance of her claim for these right upper extremity conditions.15
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
The Board notes that where an employing establishment properly executes a Form
CA-16, which authorizes medical treatment as a result of an employee’s claim for an
employment-related injury, the CA-16 form creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of
the action taken on the claim. See Tracy P. Spillane, 54 ECAB 608 (2003). The period for
which treatment is authorized by a CA-16 form is limited to 60 days from the date of issuance,
unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c).
CONCLUSION
The Board finds that OWCP met its burden of proof to rescind its acceptance of
appellant’s claim for several right upper extremity conditions.

13

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962); James P. Reed, 9 ECAB 193, 195 (1956).

14

OWCP noted in its December 3, 2015 rescission decision that appellant was provided an opportunity to submit
a rationalized medical report on the matter of causal relationship but failed to do so.
15

See supra note 8.

6

ORDER
IT IS HEREBY ORDERED THAT the December 3, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 9, 2016
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

